Citation Nr: 0102662	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to extension of additional nonservice-connected 
VA pension benefits for a daughter of the veteran beyond age 
23.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the VA Washington, D.C. 
RO.  


FINDING OF FACT

The daughter of the veteran attained the age of 23 years on 
March [redacted], 1998.


CONCLUSION OF LAW

The veteran's claim for extension of additional non-service-
connected VA pension benefits beyond his daughter's 23rd 
birthday is without legal merit.   38 U.S.C.A § 501 (West 
1991); 38 C.F.R. §§ 3.57, 3.503 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, a child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death or an 
illegitimate child; and (i) is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction in an approved 
educational institution.  38 C.F.R. § 3.57(a) (emphasis 
added).

38 C.F.R. § 3.503(a) further provides, in relevant part, that 
the effective date of discontinuance of pension, 
compensation, or dependency and indemnity compensation to or 
for a child, or to or for a veteran or surviving spouse on 
behalf of such child, will be the earliest of the dates 
stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.503 
(a)(1) provides that the date of discontinuance is the day 
before the 18th or 23rd (if the child is in school) birthdays.  

In the instant case, the evidentiary record shows that the 
veteran's daughter was born on March [redacted], 1975.  In December 
1997, before the veteran's daughter attained the age of 23 
years, the veteran requested an extension of his additional 
nonservice-connected VA pension benefits based on her school 
attendance as she would not have finished school by the time 
she reached 23 years of age, on March [redacted], 1998.  The veteran's 
claim was denied.  He appealed that denial.  In the interim, 
the veteran's daughter turned 23 years of age on March [redacted], 
1998.  

The Board finds that the additional nonservice-connected VA 
pension benefits were properly discontinued based on VA 
regulations as cited above.  There is simply no provision 
under VA law or regulations which provides for an extension 
of additional nonservice-connected VA pension benefits for a 
child of a veteran beyond age 23.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has fully considered the contentions of the veteran 
and his representative.  In the informal hearing presentation 
dated in July 2000, the representative asserted that the 
statement of the case was not the model of clarity and 
contained superfluous information which was not pertinent to 
the veteran's claim and which confused him.  The 
representative also essentially acknowledged that there was 
no basis for an allowance in this case under VA law and 
regulations, but requested that this matter be remanded to 
the RO due to the inadequacies of the statement of the case.  
The Board observes that the statement of the case does indeed 
contain citations to VA law and regulations which do not have 
a direct bearing on this case.  However, a remand to the RO 
to correct this matter would serve no useful purpose as the 
veteran was provided the pertinent VA regulations which 
pertain to his case and since his representative clearly 
ascertains which of the VA regulations are applicable.  The 
Board regrets any confusion that may have ensued following 
the issuance of the statement of the case, but since the 
veteran did also receive the relevant VA regulations and 
since there is no basis under VA law and regulations under 
which his claim may be granted, the Board will not remand 
this matter and denies the claim as set forth above.  

The representative appears to raise the matter of equitable 
relief pursuant to the provisions of 38 U.S.C.A. § 503.  
However, a grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs, and not 
within the jurisdiction of the Board.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).


ORDER

The appeal is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

